Citation Nr: 1536095	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  08-23 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left ankle disability, claimed to have been caused by care at VA for a left ankle fracture in May 2006.

2.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for lumbar spine idiopathic scoliosis (hereinafter "lumbar spine disability").  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1982 to May 1985.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, denied an increased rating in excess of 20 percent for the lumbar spine disability and entitlement to compensation under 38 U.S.C.A. § 1151 for a left ankle disability.  A claim for compensation under 38 U.S.C.A. § 1151 for treatment of a left ankle fracture and an increased disability rating for the service-connected lumbar spine disability was received in July 2006.  In March 2012 and July 2014, the Board remanded the issues on appeal for further development.

Entitlement to a TDIU has been raised by the evidence of record.  The Board has recharacterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The issue of entitlement to an annual clothing allowance for the brace provided to the Veteran for the service-connected lumbar spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See September 2007 written statement, September 2008 decision review office (DRO) hearing transcript.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  




REMAND

Increased Rating for the Lumbar Spine Disability 
and 
Compensation under 38 U.S.C.A. § 1151 for a Left Ankle Disability

In July 2014, the Board, in pertinent part, remanded the appeal for the AOJ to send copies of all correspondence since the March 2012 Board remand (that had been returned as undeliverable) to the Veteran's correct mailing address.  The error in mailing address appears to have been corrected as the Veteran received notice of, and attended, the September 2014 VA examination.  Review of the claims file does not reflect that the AOJ sent copies of this correspondence to the Veteran.  Further, the December 2014 supplemental statement of the case does not reflect that copies of this correspondence were provided to the Veteran.  As such, the Board finds that there has not been substantial compliance with the prior Board remand orders and additional development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).    

TDIU

A claim for a TDIU is part of a rating issue when such claim is raised by the record during the rating period.  Rice, 22 Vet. App. 447.  VA treatment records, dated throughout the period on appeal, reflect that the Veteran is unemployed.  The January 2007 VA examination report notes that the Veteran reported being unable to work due to the service-connected lumbar spine disability.

The Board finds that the evidence has reasonably raised a claim for a TDIU in conjunction with the issue of rating the lumbar spine disability; however, a remand is required prior to adjudication of the claim for a TDIU because the Veteran has not been provided adequate VCAA notice regarding substantiation of TDIU, nor has the AOJ adjudicated TDIU in the first instance.       


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send copies of all correspondence since the March 2012 Board remand to the Veteran's correct mailing address.

2.  The AOJ should send the Veteran VCAA notice that addresses a claim for a TDIU.

3.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU.  The AOJ should take any additional development as deemed necessary.  

4.  After all development has been completed, the AOJ should adjudicate the issues on appeal based on the evidence of record and readjudicate the remaining issues on appeal.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






